Title: From Thomas Jefferson to Robert Patterson, 30 March 1798
From: Jefferson, Thomas
To: Patterson, Robert


          
            Dear Sir
            Philadelphia Mar. 30. 98.
          
          I am much obliged by your letter of yesterday. tho’ I possess Emerson’s fluxions at home, & it was the book I used at College, yet it had escaped me that he had treated the question of the best form of a body for removing an obstacle in a single direction. that of the wedge offered itself so readily as the best, that I did not think of questioning it. nor does it now occur to me on what principle it can be questioned. if you have Emerson and will be so good as to lend him to me a day or two, I will be obliged to you—I am with great esteem Dear Sir
          Your friend & servt
          
            Th: Jefferson
          
        